Citation Nr: 0506597	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  00-04 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 60 percent disabling.

2.  Entitlement to an increased evaluation for congestive 
heart failure with atrial fibrillation and paroxysmal 
tachycardia, currently rated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD
T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1963 to April 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA) which continued the rating for bronchial asthma at 60 
percent, and continued the rating for congestive heart 
failure with atrial fibrillation and paroxysmal tachycardia 
at 30 percent.

In a May 2002 supplemental statement of the case (SSOC), the 
RO increased the rating for congestive heart failure with 
atrial fibrillation and paroxysmal tachycardia from 30 to 60 
percent.

In December 2004, the veteran and his wife appeared at a 
hearing in Washington, DC, before the undersigned Acting 
Veterans Law Judge.

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At his December 2004 hearing, the veteran testified that his 
heart and lung conditions had increased in severity over the 
past year and that he now had chronic obstructive pulmonary 
disease (COPD)/emphysema.  The veteran is competent to 
provide an opinion that his disabilities have worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

VA is obliged to afford veterans contemporaneous examinations 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  

The veteran also testified that he was now seeing a lung 
specialist at the East Orange VA Medical facility.  At the 
time of the hearing, the veteran also submitted a December 
2004 letter from his private physician, T. A., M.D., who 
stated that the veteran was currently under his care.  

Although the veteran submitted a waiver of original review by 
the RO at the time of his December 2004 hearing, the Board is 
of the opinion that obtaining records from the VA facility 
and the veteran's private physician are warranted to 
determine if the veteran has undergone an increase in 
symptomatology.  

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees.  Id. at 612-13.  If 
those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board, and 
should be included in the record." Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  

Accordingly, this matter is remanded for the following:  

1.  After obtaining proper authorization 
from the veteran, the RO should obtain 
and associate with the claims folder 
copies of all treatment records of the 
veteran from Tanveer Ahmad, M.D., 495 
Jack Martin Blvd., Suite 2, Brick, New 
Jersey, 08724.  

2.  The RO should obtain and associate 
with the claims folder copies of all 
treatment records of the veteran from the 
Brick, NJ, VA Clinic and the East Orange, 
NJ, VA Hospital.   

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his service-
connected congestive heart failure with 
atrial fibrillation and paroxysmal 
tachycardia.  All necessary tests and 
studies should be performed, to include 
the appropriate exercise test(s) needed 
to properly calculate the veteran's METs 
(metabolic equivalents).  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, the 
examiner should estimate the level of 
activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing) that results in dyspnea, 
fatigue, angina, dizziness, or syncope.  
The examiner should note whether the 
veteran has chronic congestive heart 
failure or left ventricular dysfunction 
with an ejection fraction of less than 30 
percent.  The claims folder should be 
made available to the examiner.  All 
findings should be reported in detail and 
a complete rationale provided for each 
opinion.

5.  The RO should schedule the veteran 
for VA examination to determine the 
extent and severity of his service-
connected asthma/COPD/emphysema.  The 
claims folder should be made available to 
the examiner.  All necessary tests and 
studies are to be performed, including 
pulmonary function tests.  It is 
essential that the pulmonary function 
study contain the full range of results 
necessary to rate the disability under 
the diagnostic criteria (FEV-1, FVC, FEV-
1/FVC, DLCO (SB), maximum exercise 
capacity, maximum oxygen consumption with 
cardiorespiratory limitation).  The 
presence or absence of cor pulmonale, 
pulmonary hypertension, or outpatient 
oxygen therapy should be documented.  The 
examiner should also document the absence 
or presence of the following:  more than 
one attack per week of bronchial asthma 
with episodes of respiratory failure; 
required daily use of systemic (oral of 
parenteral) high dose corticosteroids or 
immunosuppressive medications.  All 
findings should be reported in detail and 
a complete rationale provided for each 
opinion.

6.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

7.	After all requested development has 
been completed, 
the RO should readjudicate the issues of 
entitlement to service connection for 
degenerative disc disease of the cervical 
spine and degenerative disc disease of 
the lumbar spine.

8.  If any of the benefits sought on 
appeal remain denied, the veteran should 
be provided with a supplemental statement 
of the case to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).

